Citation Nr: 0810245	
Decision Date: 03/28/08    Archive Date: 04/09/08	

DOCKET NO.  00-24 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left (nondominant) 
shoulder strain with bursitis, evaluated as 10 percent 
disabling prior to July 1, 2004, and as 30 percent disabling 
thereafter. 

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain. 

3.  Entitlement to an evaluation in excess of 30 percent for 
a hiatal hernia with ulcerative esophagitis. 

4.  Entitlement to an evaluation in excess of 10 percent for 
onychomycosis of the toenails and hyperkeratosis of both 
feet. 

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978, 
and from April 1981 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2000, May 2000, August 2000, April 2002, 
and September 2004 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

For reasons which become apparent, the appeal as to the 
issues of a current evaluation in excess of 30 percent for 
the veteran's service-connected left shoulder disability, as 
well as an increased rating for service-connected hiatal 
hernia with ulcerative esophagitis, and a total disability 
rating based upon individual unemployability is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Prior to July 1, 2004, and with the exception of a 
temporary total evaluation based on postsurgical 
convalescence in effect prior to that date, the veteran's 
service-connected postoperative residuals of left (minor) 
shoulder strain with bursitis was characterized by an 
essentially full active and passive range of motion, 
accompanied by pain, but with no evidence of nonunion and/or 
loose movement of the clavicle or scapula, moderate deformity 
of the humerus, or ankylosis of the scapulohumeral 
articulation.

2.  The veteran's service-connected lumbosacral strain is 
presently characterized by no more than severe intervertebral 
disc syndrome or lumbosacral strain, with a limitation of 
flexion to 30 degrees, representative of severe limitation of 
motion of the lumbar segment of the spine, but no evidence of 
unfavorable ankylosis or incapacitating episodes having a 
total duration of at least six weeks over the course of the 
past 12 months.  

3.  The veteran's service-connected onychomycosis of the 
toenails with hyperkeratosis of both feet is presently 
characterized by no more than exfoliation, exudation, or 
itching involving an exposed surface or extensive area, with 
involvement of less than 5 percent of the total body or 
exposed areas affected, and no demonstrated need for 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected postoperative residuals of left 
(minor) shoulder strain with bursitis prior to July 1, 2004 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5003, 5019, 5200, 5201, 5202, 5203 
(2007).

2.  The criteria for an evaluation in excess of 40 percent 
for service-connected lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Codes 5289, 5292, 5293, 5295 (effective prior to September 
26, 2003); Codes 5237, 5242, 5243 (effective September 26, 
2003).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected onychomycosis of the toenails with 
hyperkeratosis of both feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118 and Part 4, Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as VA and private treatment records and examination 
reports, and various statements by the veteran's wife and 
other associates.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that all of the evidence submitted by 
the veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks increased evaluations for his 
service-connected left shoulder disability, as well as for 
service-connected lumbosacral strain and onychomycosis of the 
toenails with hyperkeratosis of both feet.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the working movements of the body with 
normal excursion, strength, coordination, and endurance.  The 
functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

Left shoulder disability

As regards the veteran's claim for an increased rating for 
his service-connected left shoulder disability, the Board 
notes that, at a time of a VA general medical examination in 
January 2000, the veteran indicated that, while he currently 
worked as a dental technician, he experienced no limitation 
of motion or change in routine as a result of his left 
shoulder.  On physical examination, the veteran displayed a 
good range of motion of the left shoulder, without pain or 
crepitus.  However, when further questioned, the veteran 
identified pain in the anterior glenohumeral joint with range 
of motion.  Range of motion measurements showed flexion to 
165 degree, with extension to 52 degrees, abduction to 128 
degrees, and adduction to 38 degrees.  The pertinent 
diagnosis noted was bursitis of the left shoulder, with no 
current bursitis present.  While the veteran did have some 
point tenderness over the glenohumeral joint on the left, 
resulting in somewhat decreased abduction, this was 
productive of no functional impairment.

Private medical records dated in November 2001 reveal that 
the veteran underwent comprehensive arthroscopy with 
arthroscopic decompression of his left shoulder for rotator 
cuff impingement syndrome at that time.

At the time of a subsequent VA examination in August 2003, 
the veteran gave a history of bursitis in his left shoulder, 
with reported radiographic evidence of degenerative joint 
disease.  On physical examination, range of motion 
measurements showed forward flexion and abduction from 0 to 
110 degrees, with external and internal rotation to 70 
degrees.  Further measurements of the left shoulder showed 
pain at 90 degrees of abduction and forward flexion, as well 
as at 70 degrees of internal and external rotation.  
Radiographic studies of the left shoulder were consistent 
with an abnormal appearance of the acromioclavicular joint, 
which appeared to be consistent with dislocation and 
fragmentation of the acromion.

Private medical records dated in March 2004 reveal that the 
veteran underwent the surgical reconstruction of his left 
acromion, with open reduction and internal fixation utilizing 
cannulated 4-0 screws and an allograft demineralized bone 
matrix bone graft mixed with autologous bone marrow aspirate.  
Reportedly, this procedure was undertaken to correct a 
previous acromioplasty, following which bone scan and CT 
findings appeared to suggest a nonunion of the anterior 
aspect of the acromion with bony defect in the mid to 
posterior midportion of the acromion.

On VA orthopedic examination in late March 2004, the veteran 
complained of pain, weakness, and stiffness in his left 
shoulder.  Reportedly, following his last surgery, the 
veteran had experienced some swelling, heat, and redness in 
his shoulder, as well as problems with fatigability and a 
lack of endurance.

On physical examination, range of motion measurements of the 
veteran's left shoulder showed flexion and abduction limited 
to 150 degrees.  External and internal rotation were not 
attempted due to pain.  According to the veteran, his major 
functional impact was the result of pain, which was somewhat 
aggravated by repetition.  Noted at the time of examination 
was that there was no visible evidence of edema or effusion, 
or of either weakness or tenderness.  Nor was there any 
evidence of redness, heat, or abnormal movement, though the 
veteran exhibited some very obvious guarding during range of 
motion testing.

During the course of a private postoperative evaluation in 
April 2004, it was noted that the veteran was status post one 
month following his left shoulder surgery, and that he was 
doing "very well."  Physical examination showed a full active 
and passive range of motion of the left shoulder, with 
perhaps a lack of a "little bit" of full forward flexion and 
external rotation.

On subsequent VA examination of the veteran's left shoulder 
conducted in June 2004, the veteran gave a history of two 
surgeries on his left shoulder, with the most recent having 
been undertaken only three months earlier.  Reportedly, pain 
from that operation was still present, and not getting any 
better.  According to the veteran, range of motion in his 
left shoulder was worse than prior to the surgery, and was 
causing him some anxiety with regard to his work.

When questioned, the veteran complained of daily pain in his 
left shoulder which did not appear to be getting any better.  
Also noted were problems with weakness and stiffness, though 
with no swelling, heat, or redness.

On physical examination, range of motion measurements showed 
flexion and abduction from 0 to 15 degrees, with unmeasurable 
internal and external rotation due to the severity of the 
veteran's pain.  According to the examiner, the veteran's 
left shoulder pain constituted the major functional impact on 
his day-to-day activities.  The pertinent diagnosis noted was 
of a partial rotator cuff tear, with tendinosis of the left 
shoulder, status post acromioplasty, with surgical placement 
of screws in March of 2004 followed by continued limitation 
of motion and accompanying pain.

In a rating decision of September 2004, the RO awarded a 
temporary total evaluation based on convalescence following 
the veteran's left shoulder surgery effective from March 25, 
2004, with assignment of a 30 percent evaluation effective 
from July 1st of that same year.

Pursuant to applicable law and regulation, the veteran's 
service-connected left shoulder disability is rated as 
bursitis, based on limitation of motion of the affected 
parts, as degenerative arthritis, which is itself rated based 
on evidence of limitation of motion.  In that regard, a 20 
percent evaluation is warranted where there is a limitation 
of (minor) arm motion at shoulder level, or to midway between 
the side and shoulder level, with a 30 percent evaluation 
requiring demonstrated evidence of a limitation of (minor) 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a 
and Part 4, Code 5201 (2007).

A 10 percent evaluation is warranted where there is evidence 
of malunion of the (minor) clavicle or scapula, or nonunion 
without loose movement.  A 20 percent evaluation, under those 
same laws and regulations, requires demonstrated evidence of 
nonunion of the clavicle or scapula, with accompanying loose 
movement, or, in the alternative, dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a and Part 4, Code 5203 (2007).

A 20 percent evaluation would, similarly, be indicated where 
there was evidence of malunion of the humerus, with moderate 
and/or marked deformity, or frequent or infrequent episodes 
of recurrent dislocation of the humerus at the scapulohumeral 
joint, with guarding of movement only at the shoulder level, 
or of all arm movements.  38 C.F.R. § 4.71a and Part 4, Code 
5202 (2007).

Finally, a 20 percent evaluation is warranted where there is 
evidence of favorable ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees, where the veteran 
was able to reach both his mouth and head.  38 C.F.R. § 4.71a 
and Part 4, Code 5200 (2007).

Based on the aforementioned, it is clear that, prior to July 
1, 2004, or more appropriately, prior to March 25, 2004, the 
date of the assignment of a temporary total evaluation based 
on postsurgical convalescence, the veteran's service-
connected left shoulder disability was no more than 10 
percent disabling.  More to the point, there is no indication 
that, prior to that date, the veteran exhibited a limitation 
of left arm motion sufficient to warrant the assignment of a 
greater than 10 percent evaluation.  Not until the time of 
the aforementioned examination in June 2004 (on which the 
temporary total evaluation and subsequent 30 percent 
evaluation were based) did the veteran exhibit a limitation 
of flexion and abduction to 15 degrees sufficient to warrant 
the assignment of a 30 percent evaluation for his 
service-connected left shoulder disability.  

In reaching this decision, the Board has considered the 
mandates of DeLuca.  While the veteran complains of pain, 
swelling, heat, redness, fatigability and a lack of endurance 
of the left shoulder, his range of motion findings still do 
not more nearly approximate the criteria for a higher rating.  
In 2000, although point tenderness was present, no other 
functional impairment was shown, and objective evaluation in 
March 2004 was negative except for pain and guarding on range 
of motion testing.  Even when considering DeLuca, the 
veteran's limitation of motion is adequately rated as 10 
percent disabling.  DeLuca, supra. 

The Board also notes that prior to July 1, 2004, there is no 
evidence of ankylosis, deformity, dislocation, nonunion, or 
malunion of the clavicle or scapula.  Thus, a higher rating 
in this regard is not warranted.  

Under the circumstances presented in this case, an evaluation 
in excess of 10 percent for the veteran's service-connected 
left shoulder disability prior to July 1, 2004 is not 
warranted.

Lumbosacral strain

Turning to the issue of an increased evaluation for service-
connected lumbosacral strain, the Board notes that, during 
the course of this appeal, specifically, on September 23, 
2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-00.

Prior to September 23, 2002, a 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine, or, in the alternative, severe lumbosacral strain or 
severe intervertebral disc syndrome with recurring attacks 
and only intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (effective prior to September 23, 2002).  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 40 
percent evaluation was indicated where there was demonstrated 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, with a 60 percent evaluation requiring demonstrated 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective from September 23, 
2002 to September 26, 2003).  These criteria remained in 
effect with the revision effective September 26, 2003, except 
the Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).

Under the interim revised criteria, intervetebral disc 
syndrome could also be evaluated by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with the 
evaluations for all other disabilities, whichever method 
resulted in a higher evaluation.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

Under the schedular criteria which became effective September 
26, 2003, a 40 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or, as noted above, evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 50 
percent evaluation is warranted where there is demonstrated 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine, with a 60 percent evaluation, as noted above, 
requiring demonstrated evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5243 
(effective September 26, 2003) (for the purpose of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bedrest 
prescribed by a physician and treatment by a physician).

In the present case, at the time of the aforementioned VA 
general medical examination in January 2000, the veteran 
localized his back pain to his tail bone and lower back.  
According to the veteran, he on occasion experienced sharp 
intermittent pain with changing of positions, which usually 
lasted for a few seconds.  Also noted were problems with a 
burning pain in the left paraspinous area, which usually 
occurred with standing and "looking down."

On physical examination, the veteran's lumbar spine showed no 
evidence of any tenderness, or of any paraspinous muscle 
spasm.  Range of motion measurements showed flexion to 32 
degrees, with midlumbar discomfort and some point tenderness 
over the lower lumbar spine at a maximum of 55 degrees.  
Extension was to 28 degrees, with midlumbar discomfort and 
point tenderness at a maximum of 38 degrees.  Right lateral 
flexion showed discomfort in the area of the left paraspinous 
lumbar musculature at 24 degrees, with a maximum of 30 
degrees.  Left lateral flexion showed discomfort in the right 
lumbar paraspinous area at 15 degrees, with a maximum of 28 
degrees.  Right lateral rotation was to 35 degrees without 
discomfort, while left lateral rotation showed discomfort in 
the area of the high lumbar left paraspinous musculature at 
30 degrees.  At the time of examination, the veteran 
exhibited 5/5 muscle strength in the lower extremities, and a 
normal gait.  Deep tendon reflexes were 2+ and symmetrical at 
the knees and ankle.

In a rating decision of March 2000, the RO granted a 20 
percent evaluation for service-connected lumbosacral strain, 
effective from September 27, 1999, the date of receipt of the 
veteran's claim for increase.

In a subsequent rating decision of August 2000, the RO 
increased the veteran's previous 20 percent evaluation for 
service-connected lumbosacral strain to 40 percent, 
essentially on the basis of severe lumbosacral strain.  Once 
again, the effective date for the award of increased benefits 
was September 27, 1999, the date of receipt of the veteran's 
claim for increase.

At the time of a VA orthopedic examination in March 2004, the 
veteran complained of severe pain and stiffness involving his 
entire back.  According to the veteran, his back pain was 
"dull to sharp," and sometimes burning.  When questioned, 
the veteran complained of intermittent numbness in his right 
leg, accompanied by occasional weakness in that same leg.  
The veteran denied any bladder or bowel complaints, though he 
did complain bitterly of erectile dysfunction, in particular, 
when his back pain was severe.

On physical examination, range of motion measurements showed 
forward flexion of the lumbar spine from 5 to 10 degrees, 
with extension to 5 degrees, left and right lateral flexion 
to 10 degrees, and rotation from 10 to 15 degrees.  Noted at 
the time of examination was the presence of guarding, but 
with no noticeable muscle spasm and no localized tenderness.  
Further noted at the time of examination was that the 
veteran's gait was markedly abnormal, and that he walked with 
a "lurching gait" favoring his right leg.  However, the 
veteran had recently undergone surgery on his right knee, 
which, it was noted, was probably responsible for the 
aforementioned "lurching gait."

Further examination showed no evidence of any noticeable 
abnormal spinal contour, or any reversed lordosis or 
scoliosis.  Nor was there any evidence of postural 
abnormality or fixed deformity, or any abnormality of the 
musculature of the back.  At the time of examination, there 
was no evidence of unfavorable ankylosis of the lumbar spine.  
Nor was there any evidence of loss of muscle mass.

On subsequent VA orthopedic examination in April 2006, the 
veteran complained of moderate fatigue and decreased motion, 
as well as moderate stiffness and weakness in his lumbar 
spine.  Also noted were complaints of muscle spasm. 

On physical examination, there was no evidence of muscle 
spasm, or of any atrophy, guarding, tenderness, or weakness.  
Nor was there evidence of any ankylosis.  Range of motion 
measurements showed flexion from 0 to 30 degrees, with pain 
beginning at 30 degrees; extension to 0 degrees, with pain at 
0 degrees; right and left lateral flexion from 0 to 5 
degrees, with pain beginning at 5 degrees; left lateral 
rotation from 0 to 5 degrees, with pain beginning at 1 
degree; and right lateral rotation from 0 to 10 degrees, with 
pain beginning at 10 degrees.  At the time of examination, 
knee jerks on the right and left were 2+, with an ankle jerk 
on both the right and left of 1+.  The pertinent diagnosis 
noted was degenerative disc and joint disease of the lumbar 
spine, with accompanying stenosis and continuing pain, 
limitation of range of motion, and sciatica.

Based on the aforementioned, it is clear that no more than a 
40 percent evaluation is in order for the veteran's service-
connected lumbosacral strain.  This is particularly the case 
given the fact that, at no time during the course of the 
current appeal has the veteran shown evidence of pronounced 
intervertebral disc syndrome, as characterized by 
demonstrable muscle spasm and/or an absent ankle jerk, or 
greater than severe lumbosacral strain characterized by 
severe limitation of motion of the lumbar segment of the 
spine.  Nor is there evidence that, at any time during the 
course of the current appeal, the veteran has suffered from 
unfavorable ankylosis of his entire thoracolumbar spine, or 
incapacitating episodes consisting of a period or periods of 
acute signs and symptoms due to intervertebral disc syndrome 
requiring bedrest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 
(effective prior to September 26, 2003); Diagnostic 
Codes 5237, 5242, 5243 (effective September 26, 2003).  
Accordingly, an evaluation in excess of 40 percent for the 
veteran's service-connected low back disability is not 
warranted.




Onychomycosis of the toenails

Turning to the issue of an increased evaluation for the 
veteran's service-connected onychomycosis of the toenails 
with hyperkeratosis of both feet, the Board notes that, 
during the course of this appeal, specifically, on August 30, 
2002, there became effective new regulations governing the 
evaluation of service-connected skin disorders.  As noted 
above, VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board must determine which version of the law or regulation 
is more favorable to the veteran.  If application of the 
revised regulations results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
10, 2000).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted by analogy to eczema where there was evidence 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  A 30 percent evaluation, under 
those same laws and regulations, required demonstrated 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  38 C.F.R. § 4.118 and Part 4, 
Code 7806 (effective prior to August 30, 2002).

Under the schedular criteria which became effective August 
30, 2002, a 10 percent evaluation was indicated where there 
was evidence of dermatitis or eczema involving at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
areas affected, or where there was a need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12-month period.  A 30 percent 
evaluation, under those same laws and regulations, required 
demonstrated evidence of dermatitis or eczema involving 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or a need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the previous 12-month period.  38 C.F.R. § 4.118 and 
Part 4, Code 7806 (effective August 30, 2002).

In the present case, at the time of the aforementioned VA 
general medical examination in January 2000, the veteran 
indicated that he had previously had his toenails surgically 
removed, inasmuch as they were "fungally involved."  However, 
according to the veteran, the remaining nailbeds tended to 
rub against his shoes, and were somewhat "hypersensitive."  
According to the veteran, his fungus disease was limited to 
his left foot.  Moreover, he was not currently taking any 
medication for his service-connected skin disability.

On physical examination, there was evidence of fungal 
involvement of the toenails of the veteran's right foot, with 
the right 5th toe somewhat more involved than the 1st and 2nd 
toes.  On the veteran's left foot, there was involvement of 
the 4th and 5th toes, as characterized by a fungus with some 
streaking, described as "minimal."  The veteran's 1st and 3rd 
toenails were missing, and there was no evidence of any 
current skin changes attributable to fungus.

At the time of a subsequent VA medical examination in late 
March 2004, the veteran complained of a fungus infection 
involving all of the toes on his left foot, with minimal 
involvement of the toes of the right foot.  Also noted were 
complaints of hyperkeratosis of both heels, characterized by 
keratotic areas and "cracking."  According to the veteran, he 
had undergone operations on three toes in which his toenails 
were removed, though they kept growing back, necessitating 
further operations.  When questioned, the veteran indicated 
that his toenails were constantly painful, necessitating that 
he wear bandaids on all of his toes.

On physical examination, examination of the veteran's left 
foot showed that he had undergone removal of the toenails of 
his big toe, his 3rd toe, and the 5th toe, and that he 
currently wore bandages on all of these toes.  However, at 
the time of examination, the surface of the veteran's toes 
appeared clean.  There was no sign of any infection, or of 
any regrowth of the nails.  The big toe, 3rd toe, and 5th toe 
all had small toenails which did not show any sign of 
onychomycosis, though they were tender, necessitating the 
wearing of bandaids.  On the veteran's right foot there was 
no sign of onychomycosis, though the little toenail appeared 
yellowish, somewhat suggestive of early onychomycosis. 

The pertinent diagnosis was of onychomycosis initially 
involving both feet, with removal of the toenails on the left 
foot and no evidence at present of onychomycosis involving 
the other toes.  Noted was that examination of the right foot 
did not show any active onychomycosis, though there was some 
evidence of bilateral keratosis of the heels.

On subsequent VA dermatologic examination in April 2006, the 
veteran gave a history of chronic fungal infections which, 
over the course of time, had reportedly become progressively 
worse.  According to the veteran, he had taken medication for 
a period of six months, with some resulting decrease in 
infection.  However, he had found it necessary to stop the 
medication given its effects on his liver.

On physical examination, there was evidence of localized 
discoloration with increased pigmentation, in conjunction 
with onychomycosis at the 1st and 5th digits of the right 
foot.  According to the examiner, the veteran's service-
connected skin disability involved less than 5 percent of the 
total body and/or exposed areas affected.

Based on the aforementioned, it is clear that the 10 percent 
evaluation current in effect for the veteran's service-
connected onychomycosis of the toenails with hyperkeratosis 
of both feet is appropriate, and that an increased rating is 
not warranted.  More specifically, there currently exists no 
evidence of the constant exudation or itching, extensive 
lesions, or marked disfigurement requisite to the assignment 
of an increased evaluation.  Nor is there any indication that 
the veteran's service-connected skin disability involves 
anything approaching 20 to 40 percent of his entire body, or 
20 to 40 percent of the exposed areas affected.  
Significantly, to date, there has been demonstrated no need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs in order to control the veteran's 
service-connected skin disability.  Accordingly, an 
evaluation in excess of 10 percent for the veteran's service-
connected onychomycosis of the toenails with hyperkeratosis 
of both feet is not warranted.

Conclusion

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged ratings" when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomatology 
attributed to his service-connected lumbosacral strain and 
skin disability, as well as his service-connected left 
shoulder disability prior to July 1, 2004, has remained 
relatively stable.  In any case, based on a review of the 
entire evidence of record, the Board is of the opinion that, 
throughout the time period that the veteran's increased 
rating claims have been pending, symptomatology attributable 
to his service-connected disabilities has not, in fact, 
except to the degree indicated, undergone varying and 
distinct levels of severity. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability, and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip. op. at 5-6.  

The Board finds that the VCAA notice requirements have been 
satisfied by January 2001, May 2004, January 2006, and March 
2006 VCAA letters.  In those letters, VA informed the veteran 
that, in order to substantiate his claims for increased 
ratings, he needed to show that his service-connected 
disabilities had undergone an increase in severity.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service medical records, as well as VA treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An evaluation in excess of 10 percent for service-connected 
left (nondominant) shoulder strain with bursitis prior to 
July 1, 2004 is denied.

An evaluation in excess of 40 percent for service-connected 
lumbosacral strain is denied.

An evaluation in excess of 10 percent for service-connected 
onychomycosis of the toenails with hyperkeratosis of both 
feet is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
evaluation in excess of 30 percent for a hiatal hernia with 
ulcerative esophagitis, as well as a current evaluation in 
excess of 30 percent for service-connected left (nondominant) 
shoulder strain with bursitis.  

In that regard, since the time of the aforementioned VA 
orthopedic examination in June 2004, the veteran has 
undergone two additional VA examinations.  Significantly, 
during the course of the first of those examinations, in 
November 2004, the veteran indicated that, since the time of 
his most recent surgery in March of that same year, his (left 
shoulder) pain had, if anything, gotten worse.  According to 
the veteran, he was "very reluctant" to move his left arm due 
to pain.  Moreover, he no longer had the strength in his left 
arm to do the work which he had previously done.  According 
to the veteran, he currently worked as a dental technician 
for the Department of Veterans Affairs, and was somewhat 
concerned due to the lack of endurance in his left arm.

On physical examination, the veteran denied any episodes of 
dislocation or subluxation.  However, he did complain of both 
stiffness and swelling in his left shoulder, for which he 
used ice "on a daily basis."  According to the veteran, he 
was no longer able to effectively function as a dental 
technician.  Moreover, following physical examination, it was 
the opinion of the examiner that the veteran was suffering 
from a "possible frozen shoulder."

The Board observes that, on subsequent VA orthopedic 
examination in December 2005, the veteran voiced continued 
complaints of chronic severe left shoulder pain.  Range of 
motion measurements conducted at that time showed evidence of 
forward flexion from 0 to 20 degrees, with abduction from 0 
to 25 degrees, external rotation from 0 to 15 degrees, and 
internal rotation from 0 to 10 degrees.  The pertinent 
diagnosis noted was of symptomatic residuals of multiple 
surgical procedures of the left shoulder, with "marked 
functional deficits."

The Board notes that, since the time of the aforementioned VA 
examination in December 2005, the veteran has undergone 
additional surgery on his left shoulder.  More specifically, 
on February 20, 2006, the veteran underwent a left rotator 
cuff repair with acromioplasty at a private medical facility.  
While following that surgery, the veteran appears to have 
experienced some improvement in his left shoulder function, 
he continues to voice complaints of worsening left shoulder 
pain and functionality.  Moreover, since the time of his 
February 2006 surgery, the veteran has yet to be afforded a 
VA compensation and pension examination for the purpose of 
determining the current severity of his service-connected 
left shoulder disability.  Under the circumstances, further 
development of the evidence will be undertaken prior to a 
final adjudication of the veteran's claim for increased 
benefits.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also VAOPGCPREC 
11-95 (April 7, 1995).

Turning to the issue of an increased evaluation for service-
connected hiatal hernia with ulcerative esophagitis, the 
Board notes that the veteran is currently in receipt of a 30 
percent evaluation for that disability on the basis of 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain which is productive of considerable 
impairment of health.  38 C.F.R. § 4.114 and Part 4, Code 
7346 (2007).  However, at the time of the aforementioned VA 
orthopedic examination in April 2006, it was noted that the 
veteran had lost 25 pounds over the course of the past 6 
months.  Significantly, during the course of a VA 
gastrointestinal examination, likewise conducted in April 
2006, it was noted that the veteran had lost approximately 10 
percent of his weight when "compared to baseline."  Inasmuch 
as one of the criteria for the award of an increased 
evaluation for service-connected hiatal hernia consists of 
"material weight loss," the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for an increased evaluation for service-connected 
hiatal hernia with ulcerative esophagitis.

Finally, the Board notes that, in a rating decision of 
September 2007, of which the veteran was informed the 
following month, the RO denied entitlement to a total 
disability rating based upon individual unemployability.  
Based on a review of evidence on file, it is clear that, in 
correspondence of February 2008, the veteran voiced his 
disagreement with that denial of benefits.  However, the RO 
has yet to issue a Statement of the Case on that issue.  This 
must be accomplished prior to a final adjudication of the 
veteran's claim for a total disability rating based upon 
individual unemployability.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2007, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and 
gastrointestinal examinations in order to 
more accurately determine the current 
severity of his service-connected left 
shoulder disability, and hiatal hernia 
with ulcerative esophagitis.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected left shoulder disability, to 
include any and all limitation of range 
of motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected left shoulder 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  

Following completion of the 
gastrointestinal examination, the 
examiner should specifically comment 
regarding the presence (or absence) of 
any weight loss directly attributable to 
the veteran's service-connected hiatal 
hernia with ulcerative esophagitis, and 
whether such weight loss, if present, may 
be considered "material" in nature.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  The RO/AMC should issue to the 
veteran and his representative a 
Statement of the Case regarding the claim 
for a total disability rating based upon 
individual unemployability.  The 
notification letter should apprised the 
veteran of his appellate rights, and of 
the need to timely file a Substantive 
Appeal in order to perfect his claim for 
a total disability rating based upon 
individual unemployability.  The 
Statement of the Case must contain notice 
of all relevant action taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

4.  The RO/AMC should then review the 
veteran's claims for increased 
evaluations for service-connected left 
(nondominant) shoulder strain with 
bursitis, and hiatal hernia with 
ulcerative esophagitis.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


